Per Curiam.
Tbe sole question to be determined by tbe jury was whether tbe property settlement made between tbe parties at tbe time they entered into tbe separation agreement, which settlement was not reduced to writing, included a settlement of any and all liability on tbe part of tbe defendant to tbe plaintiff by reason of tbe execution and delivery of tbe aforesaid notes. The jury beard the evidence and, upon tbe facts found therefrom, returned a verdict in favor of tbe defendant.
No prejudicial error appears in tbe charge of tbe court, and no sufficient reason is disclosed on tbe record that would justify disturbing tbe verdict rendered.
No error.